Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 33 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections-Warning
Claim 34 is provisionally objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Please note that claim 34 is dependent on claim 21, but recites the same limitations to “a fifth lens” wherein the limitation is, “…has plane surfaces on both sides near an optical axis” (as quoted from claim 21, lines 7-8). Claim 34 recites “[t]he imaging lens according to claim 21, wherein said fifth lens has plane surfaces on both sides near the optical axis.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,754,125 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claimed invention and the application claimed invention are but obvious variations of each other.

With respect to claim 21, each and every recited limitation is recited in the patent claim 1. 
With respect to claim 22, it is noted in patent claim 1.
With respect to claim 23, it is noted in patent claim 1.
With respect to claim 24, note patent claim 2.
With respect to claim 25, note patent claim 3.
With respect to claim 26, note patent claim 4.
With respect to claim 27, note patent claim 5.
With respect to claim 28, note patent claim 6.
With respect to claim 29, note patent claim 7.
With respect to claim 30, note patent claim 8.
With respect to claim 31, note patent claim 9.
With respect to claim 32, note patent claim 10.
With respect to claim 33, note patent claim 11.
With respect to claim 34, note patent claim 12.
With respect to claim 35, note patent claim 13.
With respect to claim 36, note patent claim 14.
With respect to claim 37, note patent claim 15.
With respect to claim 38, note patent claim 16.
With respect to claim 39, note patent claim 17.
With respect to claim 40, note patent claim 18.
Therefore, the application claimed invention is considered to be anticipated by the patent claimed invention, as explained above.


Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/895,584 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions of each application are but obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 21, each and every recited limitation is recited in the patent claim 1 and part of claim 23.
With respect to claim 22, it is noted in patent claim 22.
With respect to claim 23, it is noted in patent claim 23.
With respect to claim 24, note patent claim 24.
With respect to claim 25, note patent claim 25.
With respect to claim 26, note patent claim 26.
With respect to claim 27, note patent claim 27.
With respect to claim 28, note patent claim 28.
With respect to claim 29, note patent claim 29.
With respect to claim 30, note patent claim 30.
With respect to claim 31, note patent claim 31.
With respect to claim 32, note patent claim 32.
With respect to claim 33, note patent claim 33.
With respect to claim 34, note patent claim 34.
With respect to claim 35, note patent claim 35.
With respect to claim 36, note patent claim 36.
With respect to claim 37, note patent claim 37.
With respect to claim 38, note patent claim 38.
With respect to claim 39, note patent claim 39.
With respect to claim 40, note patent claim 40.
Therefore, the present application claimed invention is considered to be an obvious variation of the other application claimed invention, as explained above.

Possible-Allowable Subject Matter
Claims 21-40 would be considered allowable, should there be approved terminal disclaimers filed to overcome the obviousness-type double patenting rejections. Presently, all claims are rejected under an obviousness-type double patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art does not show or fairly suggest the claimed invention of a zoom lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 21 (where claims 22-40 are dependent from claim 21), an imaging lens comprising in order from an object side to an image side, a first lens having positive refractive power, a second lens, a third lens, a fourth lens, a fifth lens being a double-sided aspheric lens and has plane surfaces on both sides near an optical axis, and a sixth lens being a double-sided aspheric lens and having a concave surface facing the image side near the optical axis, wherein an image-side surface of said sixth lens is an aspheric surface changing to the convex surface at a peripheral area, wherein below a conditional expression (1) is satisfied: 1.5<vd4/vd5<3.6, where vd4: abbe number at d-ray of a fourth lens, and vd5: abbe number at d-ray of a fifth lens. Please note that the conditional expression is the limitation that makes the claimed invention allowable.
An object of the present invention is to provide an imaging lens with high resolution which satisfies in well balance the low-profileness and the low F-number and excellently corrects aberrations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference to Huang (U.S. Patent 10,310,229 B2) is directed to an imaging lens system that meets all of the structural limitations of the claimed invention as recited, except for the conditional limitation recited in claim 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVELYN A LESTER/Primary Examiner
Art Unit 2872